TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00106-CV



            Thomas W. Smith and Nationwide Metal Buildings, LLC, Appellants

                                                  v.

                                TMS Construction, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-16-000110, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants’ brief was due on May 12, 2016. On June 6, 2016, this Court notified

appellants that their brief was overdue and that a failure to respond by June 16, 2016 would result

in the dismissal of this appeal for want of prosecution. To date, appellants have not filed a brief or

a motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 38.8(a), 42.3(b).



                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Prosecution

Filed: July 6, 2016